Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 4 have been amended and claims 2-3, 5 cancelled in the response dated 11/15/22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. [US 2017/0215481 A1, hereinafter “Li”] in view of Lin et al. (US 2019/0174832 A1, hereinafter “Lin”).
Regarding claim 1, Li discloses a heater for vaporizing an e-liquid [Fig. 2, including elements 101, 104, and 105], comprising 
a ceramic core [“main body” 101, ceramic as in Pars. 0018-0019] and  metal wire [104, a heating wire as noted in Par. 0020; note that “wire” is metal by definition, see e.g. in Merriam-Webster] secured to the ceramic core [Fig. 2], wherein 
the ceramic core is a cylindrical member [“The main body is substantially cylindrical,” Par. 0018] comprising 
the ceramic core is adapted to receive heat from the  [Par. 0018: “The tobacco liquid is conveyed to the heating element 104 for atomization through the liquid conducting arms 102 and the main body 101 via capillary action”];
the [Par. 0020: “The heating wire is configured for heating tobacco liquid permeating from the liquid conducting arms 102 and the main body 101 to form aerosol, which is expelled via the first aerosol passage 105.”]; 
each of the [“heating element 104 is a spiral heating wire,” Par. 0020] and disposed in one of the  [Fig. 2], wherein each of the  [Fig. 2];
each of the [Annotated Fig. 2 below] extending out of the ceramic core [Fig. 2]; and

    PNG
    media_image1.png
    493
    487
    media_image1.png
    Greyscale
Annotated Fig. 2

	The heater of Li differs from the claimed heater in that Li discloses only one, not three, sets of through holes, metal wires/spirals/pins, and thus fails to teach the three wires being connected in parallel.
	However, Lin teaches, in a heater for vaporizing an e-liquid [Figs. 12-14], a ceramic core and three metal wires [“heating wires” 62 and lead wires 63; three are shown in Fig. 14; note that “wire” is metal by definition, see e.g. in Merriam-Webster] secured to the ceramic core [Fig. 13], wherein the ceramic core is a cylindrical member [Fig. 14 shows 5 as generally cylindrical] comprising three through holes [holes 531; three are pictured in Figs. 12-14], wherein each of the three through holes is confined by a cylindrical surface [Fig. 14]; each of the three metal wires is coiled into a spiral [three spirals 62] and disposed in one of the three cylindrical holes [Figs. 13-14], wherein each of the three metal wires is wound around the cylindrical surface of one of the three through holes [Fig. 13];
each of the three metal wires comprises two pins [pins 63, most clearly shown in Fig. 3] extending out of the ceramic core [Fig. 13]; and
the three metal wires are parallel-connected to each other  [Par. 0042] .
The advantage of having three metal wires (and three spirals/pins and three corresponding holes), where the three wires are connected in parallel, is that this allows “atomization effect of a large smoke volume” while avoiding a burnt odor [Lin Par. 0015]. Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Li by forming, instead of the one hole and heating wire of Li, triplicating this setup so there are three holes and three heating wires connected in parallel, as taught by Lin, in order to allow a larger volume of “smoke” to be produced.
Regarding claim 4,  Li discloses the hole is cylindrical [Fig. 2] and the wire is coiled into a cylindrical spiral [Fig. 2]. Thus, the combined Li-Lin discloses the three holes being cylindrical and the three wires each coiled into a cylindrical spiral. (Note that similarly, Lin discloses the three through holes are cylindrical [Figs. 12-14], and the three metal wires each are coiled into a cylindrical spiral [Fig. 14].)
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The examiner agrees that Lin does not teach all of the amended claim features. However, Li teaches those features as set forth above.
Conclusion                                                                                                                                            
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Primary Examiner, Art Unit 3761